        Case: 1:19-cv-00912-SO Doc #: 9 Filed: 09/03/19 1 of 2. PageID #: 45



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

                                               :
 STEPHEN W. BYERLY,                            :   Case No. 1:19-CV-912
                                               :
        Plaintiff.                             :
                                               :
 v.                                            :
                                               :   JUDGE SOLOMON OLIVER, JR.
 JAMES L. DeWEESE, et al.,                     :
                                               :   MAGISTRATE JUDGE DAVID A. RUIZ
        Defendants.                            :
                                               :



                        NOTICE OF APPEARANCE OF COUNSEL



       Now comes Jonathon C. Elgin, an attorney-at-law duly admitted to the U.S. District Court

for the Northern District of Ohio, and appears as counsel on behalf of Defendant Bambi Couch

Page. All communications, whether oral or in writing, including any pleadings, motions, notices,

memoranda and/or letters, should be served and directed to the undersigned counsel on behalf of

said Defendant.

                                           Respectfully submitted,

                                           /s/Jonathon C. Elgin
                                           Jonathon C. Elgin, Esq. (OH 0096390)
                                           Assistant Prosecuting Attorney
                                           Richland County Prosecutor’s Office
                                           38 South Park Street, Second Floor
                                           Mansfield, OH 44902
                                           419-774-5676
                                           jcelgin@richlandcountyoh.us
                                           Attorney for Defendant Bambi Couch Page
        Case: 1:19-cv-00912-SO Doc #: 9 Filed: 09/03/19 2 of 2. PageID #: 46



                                CERTIFICATE OF SERVICE

       The undersigned certifies that on this 3rd day of September, 2019, a true and accurate copy
of the foregoing NOTICE OF APPEARANCE OF COUNSEL was served via the Court’s
Electronic Case Filing System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

       None

Any by regular U.S. mail, postage prepaid on:

       Stephen W. Byerly Inmate # A434590
       960 Marion-Williamsport Rd.
       PO Box 57
       Marion, OH 43301-0057

       Hon. James L. DeWeese
       50 Park Ave E
       Mansfield, OH 44902

       Robert H. Whitney, Esq.
       13 Park Ave West, STE 300
       Mansfield, OH 44902

       Terry D. Hitchman, Esq.
       3 North Main St. Ste #706
       Mansfield, OH 44902

                                                    /s/ Jonathon C. Elgin__________
                                                    Jonathon C. Elgin, Esq. (OH 0096390)
                                                    Assistant Prosecuting Attorney
                                                    Richland County Prosecutor’s Office
                                                    38 South Park Street, Second Floor
                                                    Mansfield, OH 44902
                                                    419-774-5676
                                                    jcelgin@richlandcountyoh.us
                                                    Attorney for Defendant Bambi Couch Page
